¢ Case 1:19-cr-00778 Document1 Filed on 08/08/19 in TXSD Page 1of1

United States District Court

 

 

 

Southern District of Texas
AO 91 (Rev. 02/09) Criminal Complaint Fe DVLA FILED
Vv
AUG - 8 2019
UNITED STATES DISTRICT COURT 8
for the
Southern District of Texas David J. Bradley, Clerk of Court
d f
United States of America )
Vv. ) Case No. P-19Q-M)- Bd
)
Eli RAMIREZ-Rios )
Defendant
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of | August 7,2019 in the county of Cameron __ inthe Southern District of

 

Texas , the defendant violated 18 U.S.C. § 554 and 371

 

an offense described as follows:

Knowingly conspired to export or send from the United States, or attempt to export or send from the United States,
any merchandise, article, or object contrary to any law or regulation of the United States, or receives, conceals, buys,
sells, or in any manner facilitates the transportation, concealment, or sale or such merchandise, article or object, prior
to exportation, knowing the same to be intended for the exportation contrary to any law or regulation of the United
States, to wit: five (5) Palmetto State Armory AR-10 rifles and five (5) AR magazines.

This criminal complaint is based on these facts:

On August 7, 2019, Eli RAMIREZ-Rios was departing the U.S. through the Brownsville and Matamoros (B&M)
Port of Entry in Brownsville, TX, driving a silver Buick Enclave bearing Mexican license plates: A98THF3. The
Enclave was referred to outbound inspection. RAMIREZ gave Customs and Border Protection Officers (CBPOs) a
negative declaration for weapons, ammunition and money. During the outbound inspection of the vehicle, five (5)
Palmetto State Armory AR-10 rifles and five (5) AR magazines were discovered concealed under the hood of the
Enclave in the firewall section of the vehicle.

© Continued on the attached sheet. (YP

Complainant's signature

Christopher Roberts, HSI Special Agent

Printed name and title

 

°
Sworn to before me and signed in my presence.

Date: o/ 6/ Ze 4 —
ud:

ke 's signature

 

 

City and state: Brownsville, Texas Ignacio Torteya HI, U.S. Magistrate Judge
Printed name and title
